UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6913



JEFFREY SCOTT CLEGG,

                                              Plaintiff - Appellant,

          versus


MICHAEL D. MURPHY, Dr.,

                                               Defendant - Appellee,

          and


DAVID M. HINDS, PA; JAMIE REID; PAULA SMITH,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-752-5-H)


Submitted:   August 28, 2003            Decided:   September 10, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey Scott Clegg, Appellant Pro Se. Renee Billings Crawford,
CRAWFORD LAW OFFICE, Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jeffrey Scott Clegg appeals the district court’s order setting

aside a default judgment against one of the named defendants and

denying   Clegg’s   discovery   motions.   This   court   may   exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).      The order Clegg seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order. Accordingly, we deny Clegg’s “motion for clarification” and

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                DISMISSED




                                   2